EXHIBIT5.3 TO: UNITED STATES SECURITIES AND EXCHANGE COMMISSION RE: ENCANA CORPORATION ("ENCANA") REGISTRATION STATEMENT ON FORM F-9 We hereby consent to the use of and reference to our name and our reports", and the inclusion and incorporation-by reference of information derived from our reports evaluating a portion of Encana's petroleum and natural gas reserves as at December 31, 2009, in the registration statement on Form F-9 of Encana Corporation (File No. 333-165626). Your truly, GLJ PETROLEUM CONSULTANTS LTD. HarryJung, P. Eng. President Calgary, Alberta April 1, 2010
